36 So. 3d 799 (2010)
Charles M. BROWN, Petitioner,
v.
FRANKLIN COUNTY SHERIFF'S OFFICE, Respondent.
No. 1D10-0785.
District Court of Appeal of Florida, First District.
May 21, 2010.
Charles M. Brown, pro se, Petitioner.
James C. Banks of the Law Office of Banks & Morris, P.A., Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari was filed on February 8, 2010, and sought review of a July 29, 2009, forfeiture order of the circuit court. Because the petition was filed more than 30 days after rendition of the final order, this court is without jurisdiction. See Fla. R.App. P. 9.100(c).
DISMISSED.
KAHN, ROWE, and MARSTILLER, JJ., concur.